 

Exhibit 10.7

COMMUNITY FIRST, INC.

NON-QUALIFIED STOCK OPTION AGREEMENT

(Directors)

 

THIS NON-QUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is made and entered
into as of this ____ day of _____________, 20__ (the “Grant Date”), by and
between Community First, Inc., a Tennessee corporation (together with its
Subsidiaries and Affiliates, the “Company”), and the individual identified on
the signature page hereto (the “Optionee”).  Capitalized terms not otherwise
defined herein shall have the meaning ascribed to such terms in the Community
First, Inc. 2016 Equity Incentive Plan (the “Plan”).

 

WHEREAS, the Company has adopted the Plan, which permits the issuance of stock
options for the purchase of shares of the common stock, no par value per share,
of the Company (the “Shares”); and

 

WHEREAS, the Company desires to afford the Optionee an opportunity to purchase
Shares as hereinafter provided in accordance with the provisions of the Plan.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

1.Grant of Option.

(a)The Company grants as of the date of this Agreement the right and option (the
“Option”) to purchase __________ Shares, in whole or in part (the “Option
Stock”), at an exercise price of ___________________________________ and No/100
Dollars ($_________) per Share, on the terms and conditions set forth in this
Agreement and subject to all provisions of the Plan.  The Optionee, holder or
beneficiary of the Option shall not have any of the rights of a shareholder with
respect to the Option Stock until such person has become a holder of such Shares
by the due exercise of the Option and payment of the Option Payment (as defined
in Section 3 below) in accordance with this Agreement.

(b)The Option shall be a non-qualified stock option.

2.Exercise of Option.

(a)Except as otherwise provided herein, this Option shall become vested and
exercisable as set forth below, if and only if the Optionee has continuously
provided services as a director of the Company from the date of this Agreement
through and including such dates:

Percentage Vested      Date

       __________________

       __________________

       __________________

       __________________

 

(b)Notwithstanding the foregoing, this option shall vest and become

 

 

--------------------------------------------------------------------------------

 

exercisable (but only to the extent such Option has not otherwise terminated)
with respect to 100% of the Option Stock in the event of the Optionee’s death or
Disability or immediately prior to the occurrence of a Change in Control
provided that the Optionee has continuously provided services as a director of
the Company from the date of this Agreement to such event. 

3.Manner of Exercise.  The Option may be exercised in whole or in part at any
time within the period permitted hereunder for the exercise of the Option, with
respect to whole Shares only, by serving written notice of intent to exercise
the Option delivered to the Company at its principal office (or to the Company’s
designated agent), stating the number of Shares to be purchased, the person or
persons in whose name the Shares are to be registered and each such person’s
address and social security number.  Such notice shall not be effective unless
accompanied by payment in full of the Option Price for the number of Shares with
respect to which the Option is then being exercised (the “Option Payment”) and,
except as otherwise provided herein, cash equal to the required withholding
taxes as set forth by Internal Revenue Service and applicable state and local
tax guidelines for the employer’s minimum statutory withholding, if any (the
“Witholding Taxes”).  The Option Payment shall be made in (a) cash or cash
equivalents, (b) by transfer, either actually or by attestation, to the Company
of whole Shares previously acquired by the Optionee and valued at the Shares’
Fair Market Value on the date of exercise (or next succeeding trading date if
the date of exercise is not a trading date), or by a combination of such cash
(or cash equivalents) and Shares or (c) by directing the Company to withhold
that number of whole Shares otherwise deliverable to the Optionee pursuant to
the Option having an aggregate Fair Market Value at the time of exercise equal
to the Option Payment and, in the Board’s discretion, a Fair Market Value equal
to the amount necessary to satisfy any Withholding Taxes not otherwise paid in
cash or cash equivalents.  Subject to applicable securities laws and the consent
of the Board, the Optionee may also exercise the Option by delivering a notice
of exercise of the Option and by simultaneously selling the Shares of Option
Stock thereby acquired pursuant to a brokerage or similar agreement approved in
advance by proper officers of the Company, using the proceeds of such sale as
payment of the Option Payment, together with any applicable Withholding Taxes.

4.Termination of Option.  The Option will expire ten (10) years from the date of
grant of the Option (the “Term”) with respect to any then unexercised portion
thereof, unless terminated earlier as set forth below:

(a)Termination by Death.  If the Optionee’s service as a director of the Company
terminates by reason of death, this Option may thereafter be exercised, to the
extent the Option was exercisable at the time of such termination (after giving
effect to any acceleration of vesting provided for in Section 2 above), by the
legal representative of the estate or by the legatee of the Optionee under the
will of the Optionee, for a period of one (1) year from the date of death or
until the expiration of the Term of the Option, whichever period is the shorter.

(b)Termination by Reason of Disability.  If the Optionee’s service as a director
of the Company terminates by reason of Disability, this Option may thereafter be
exercised, to the extent the Option was exercisable at the time of such
termination (after giving effect to any acceleration of vesting provided for in
Section 2 above), by the Optionee or personal representative or guardian of the
Optionee, as applicable, for a period of three (3) years from the date of such
termination of service as a director or until the expiration of the Term of the
Option, whichever period is the shorter.

2

--------------------------------------------------------------------------------

 

(c)Termination by Retirement.  If the Optionee’s service as a director of the
Company terminates by reason of Retirement, this Option may thereafter be
exercised by the Optionee, to the extent the Option was exercisable at the time
of such termination for a period of three (3) years from the date of such
termination of service as a director or until the expiration of the Term of the
Option, whichever period is the shorter. 

(d)Termination for Cause.  If the Optionee’s service as a director of the
Company is terminated for Cause, this Option shall terminate immediately and
become void and of no effect.

(e)Other Termination.  If the Optionee’s service as a director of the Company is
terminated for any reason other than for Cause, death, Disability or Retirement,
this Option may be exercised, to the extent the Option was exercisable at the
time of such termination, by the Optionee for a period of ninety (90) days from
the date of such termination of service or the expiration of the Term of the
Option, whichever period is the shorter.

5.No Right to Continued Service.  The grant of the Option shall not be construed
as giving the Optionee the right to be retained on the Board of the Company,
and, subject to applicable law, the Company may at any time dismiss the Optionee
from service as a director of the Company free from any liability or any claim
under the Plan.

6.Adjustment to Option Stock.  The Board may make equitable and proportionate
adjustments in the terms and conditions of, and the criteria included in, this
Option in recognition of unusual or nonrecurring events (and shall make the
adjustments for the events described in Section 4.2 of the Plan) affecting the
Company or the financial statements of the Company or of changes in applicable
laws, regulations, or accounting principles in accordance with the Plan,
whenever the Board determines that such event(s) affect the Shares.  Any such
adjustments shall be effected in a manner that precludes the material
enlargement of rights and benefits under this Award.

7.Amendments to Option.  Subject to the restrictions contained in the Plan, the
Board may waive any conditions or rights under, amend any terms of, or alter,
suspend, discontinue, cancel or terminate, the Option, prospectively or
retroactively; provided that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would materially and adversely
affect the rights of the Optionee or any holder or beneficiary of the Option
shall not to that extent be effective without the consent of the Optionee,
holder or beneficiary affected.

8.Limited Transferability.  Except as otherwise allowed by the Board, during the
Optionee’s lifetime, this Option can be exercised only by the Optionee.  This
Option may not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Optionee other than by will or the laws of
descent and distribution.  Any attempt to otherwise transfer this Option shall
be void.  No transfer of this Option by the Optionee by will or by laws of
descent and distribution shall be effective to bind the Company unless the
Company shall have been furnished with written notice thereof and an
authenticated copy of the will and/or such other evidence as the Board may deem
necessary or appropriate to establish the validity of the transfer.

9.Reservation of Shares.  At all times during the term of this Option, the
Company shall use its best efforts to reserve and keep available such number of
Shares as shall be sufficient to satisfy the requirements of this Agreement.

3

--------------------------------------------------------------------------------

 

10.Plan Governs.  The Optionee hereby acknowledges receipt of a copy of (or
electronic link to) the Plan and agrees to be bound by all the terms and
provisions thereof.  The terms of this Agreement are governed by the terms of
the Plan, and in the case of any inconsistency between the terms of this
Agreement and the terms of the Plan, the terms of the Plan shall govern. 

11.Severability.  If any provision of this Agreement is, or becomes, or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or the Award, or would disqualify the Plan or Award under any laws deemed
applicable by the Board, such provision shall be construed or deemed amended to
conform to the applicable laws, or if it cannot be construed or deemed amended
without, in the determination of the Board, materially altering the intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction,
Person or Award, and the remainder of the Plan and Award shall remain in full
force and effect.

12.Notices.  All notices required to be given under this Award shall be deemed
to be received if delivered or mailed as provided for herein to the parties at
the following addresses, or to such other address as either party may provide in
writing from time to time.

 

To the Company:Community First, Inc.

501 S. James Campbell Blvd.

Columbia, Tennessee 38401

Attn:  Chief Financial Officer

 

 

To the Optionee:

The address then maintained with respect to the Optionee in the Company’s
records.

13.Governing Law.  The validity, construction and effect of this Agreement shall
be determined in accordance with the laws of the State of Tennessee without
giving effect to conflicts of laws principles.

14.Resolution of Disputes.  Any dispute or disagreement which may arise under,
or as a result of, or in any way related to, the interpretation, construction or
application of this Agreement shall be determined by the Board.  Any
determination made hereunder shall be final, binding and conclusive on the
Optionee and the Company for all purposes.

15.Successors in Interest.  This Agreement shall inure to the benefit of and be
binding upon any successor to the Company.  This Agreement shall inure to the
benefit of the Optionee’s legal representative and assignees.  All obligations
imposed upon the Optionee and all rights granted to the Company under this
Agreement shall be binding upon the Optionee’s heirs, executors, administrators,
successors and assignees.  

 

[The next page is the signature page]




4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Non-Qualified Stock Option
Agreement to be duly executed effective as of the day and year first above
written. 

 

COMMUNITY FIRST, INC.

 

 

By: ________________________________

 

 

 

OPTIONEE:

 

 

____________________________________

Signature

 

 

17140457.1

5